Citation Nr: 9912041	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for schizophrenia.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran's DD Forms 214 indicate that he served on active 
duty in the United States Navy from June 1980 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO).



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's DD Forms 214 indicate that he served on active 
duty in the United States Navy from June 1980 to August 1989.  
In his notice of disagreement, the veteran claimed that he 
served in the Persian Gulf War.  To support this, the veteran 
submitted a Navy Unit Commendation certificate for 
meritorious service during Operation Desert Shield, Operation 
Desert Storm, and Operation Desert Sortie.  This certificate 
is dated February 20, 1992.  Accompanying this certificate 
was a letter dated May 12, 1992 from the Department of the 
Navy, Military Sealift Command, Pacific, congratulating him 
on his award.  Association with the claims file of the 
veteran's complete service medical records as well as 
verification of all periods of service is critical with 
respect to the prepared and certified issue of service 
connection for schizophrenia.  

Additional medical evidence in support of the issue on appeal 
has been submitted.  The evidence consists of a note from Dr. 
R.E., written in January 1999 at the request of the veteran's 
spouse.  This evidence has not been considered by the RO and 
the veteran did not waive initial review of this evidence by 
the RO.  38 C.F.R. § 20.1304(c) (1998).



In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim for service 
connection for schizophrenia is remanded to the RO for the 
following development:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issue on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  All pertinent 
evidence received should be associated 
with the claims file.  

2.  The RO should obtain certification of 
all periods of active service, reserve 
service, etc., from the appropriate 
service departments.  The RO should 
contact the National Personnel Records 
Center and request, obtain, and associate 
with the claims file the veteran's 
complete service medical records for all 
additional periods of active service, 
particularly Persian Gulf War service.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and in complete compliance with 
this remand and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
schizophrenia.  The RO should determine 
if the claim is well grounded.  If so, 
the RO should conduct any necessary 
development in accordance with the duty 
to assist under 38 U.S.C.A. § 5107(a) and 
then adjudicate the issue based on all 
the evidence.  

If the benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  While this case is in remand 
status, the veteran may submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is
 appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

